                                                                                                 FILED
                                                                                        2020 Mar-30 AM 08:16
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
    ROBERT WASHINGTON,                        )
                                              )
         Plaintiff,                           )
                                              )
    v.                                        )    Case No.: 5:18-cv-01725-LCB
                                              )
    URS FEDERAL TECHNICAL                     )
    SERVICES, INC.,                           )
                                              )
         Defendant.                           )

                             MEMORANDUM OPINION
         This case stems from the alleged discrimination Plaintiff Robert Washington

experienced while employed by URS Federal Services, Inc 1. Plaintiff is African

American. (Doc. 1 at 1). When he was an employee, Plaintiff claims that he was

demoted from his position as general foreman and ultimately fired because of his

race and color. (Id. at 7). Plaintiff also claims he experienced a hostile work

environment because of racist comments and interactions that happened at work. (Id.

at 3). Defendant denies that Plaintiff’s race or color was a factor in his demotion or

termination. According to Defendant, Plaintiff was demoted due to financial

considerations unrelated to his job performance or any other non-economic factor.




1
 Defendant notes that it was misnamed URS Federal Technical Services in the complaint. (Doc.
5 at 1).
                                             1
Defendant contends that Plaintiff was terminated for falsifying his time sheet by

incorrectly reporting the hours he worked.

      Before the Court are Defendant’s Motion to Strike Plaintiff’s Evidentiary

Submissions (Doc. 25) and Motion for Summary Judgment (Doc. 17). For the

reasons stated below, the Court grants in part and denies in part Defendant’s Motion

to Strike. Defendant’s Motion for Summary Judgment is granted.

      I.     MOTION TO STRIKE (Doc. 25)

      Defendant filed a motion objecting to Plaintiff’s evidentiary submissions, or,

in the alternative, moving to strike those submissions. (Doc. 25 at 1). Defendant

objects to Plaintiff’s proposed submission of a letter written by the president of

Plaintiff’s labor union in which the union president opined that Plaintiff’s

termination was unfair. (Doc. 23-1). Defendant also objects to many of the facts

Plaintiff presented in his reply brief. (Doc. 25). Plaintiff’s reply brief disputes or

clarifies many of Defendant’s alleged undisputed facts, such as Defendant’s

disciplinary policies regarding falsification of timesheets and other policies and

practices regarding employee timesheets. (Doc. 22). Defendant also objects to

Plaintiff’s characterization of these and other policies as well as his interpretation of

the relevant collective bargaining agreement.          Finally, Defendant objects to

Plaintiff’s contention that several white employees improperly reported their hours

but were not fired. The remaining objections are based on Defendant’s contention


                                           2
that some of Plaintiff’s assertions in his response brief are not responsive to the

actual allegations in Defendant’s motion. See (Doc. 25).

      The Court finds that most of the challenged evidence is unnecessary to the

resolution of the present motion. For example, the Court does not need to consider

the letter from Plaintiff’s union president. Additionally, Defendant’s objections to

Plaintiff’s interpretations of the company’s disciplinary policy and the collective

bargaining agreement need not be resolved. Both the collective bargaining

agreement and the employee handbook - which contains the company’s disciplinary

policy – have been submitted. Those documents speak for themselves, and the Court

does not need to consider the parties’ interpretation of either document. Thus, aside

from the two matters discussed below, Defendant’s motion to strike is moot.

      A. Legal Standards for a Motion to Strike

      Courts will construe “a party’s motion to strike certain evidence as an

objection to that evidence’s admissibility.” Taylor v. City of Gadsden, 958 F. Supp.

2d 1287, 1291 (N.D. Ala. 2013), aff’d, 767 F.3d 1124 (11th Cir. 2014). Federal Rule

of Civil Procedure 56(c)(2) allows a party to object “that the material cited to support

or dispute a fact cannot be presented in a form that would be admissible in evidence.”

Fed. R. Civ. P. 56(c)(2). Evidence that is otherwise admissible can be submitted in

inadmissible form at summary judgment. McMillian v. Johnson, 88 F.3d 1573, 1584

(11th Cir. 1996). Plaintiff did not respond to Defendant’s Motion to Strike, so any


                                           3
arguments Plaintiff could have made in opposition to this motion are abandoned.

Jones v. Bank of America, N.A., 564 F. App’x. 432, 434 (11th Cir. 2014).

      Typically, a court cannot consider inadmissible hearsay on a motion for

summary judgment. Macuba v. Deboer, 193 F.3d 1316, 1322. However, “a district

court may consider a hearsay statement in passing on a motion for summary

judgment if the statement could be ‘reduced to admissible evidence at trial’ or

‘reduced to admissible form.’” Id. at 1323. For example, a statement can be

admissible if it survives under an exception to the hearsay rule, is not being offered

for the truth of the matter asserted or is only offered for impeachment purposes. Id.

at 1323-24. See also Fed. R. Evid. 803, 804.

      Evidence is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence and the fact is of consequence in

determining the action.” Fed. R. Evid. 401. All relevant evidence is admissible

except when excluded by “the United States Constitution; a federal statute; these

rules [the Federal Rules of Evidence]; or other rules prescribed by the Supreme

Court.” Fed. R. Evid. 402.

      B. Defendant’s remaining objections and motion to strike

      1. Plaintiff’s claim that white employees worked fewer hours than
         reflected on their times sheets.




                                          4
      The Court turns first to Defendant’s objection to and motion to strike

Plaintiff’s contention that white employees “worked fewer hours than reflected on

their timesheets.” (Doc. 22 at 4). Defendant objects based on hearsay, lack of

foundation, and relevance. During Plaintiff’s first deposition, he claims he has a

“whole list” of white employees who charged time they did not work. (Doc. 19-3 at

145). However, Plaintiff later admitted he only had second-hand knowledge that

most of these employees were falsifying their timesheets. See (Id. at 153, 206). This

is hearsay without an exception. The only employee whom Plaintiff seemingly has

direct knowledge is Billy Dunn because he reported to him and approved his time

sheets. (Id. at 206). Accordingly, Plaintiff can only assert Billy Dunn as a white

employee that falsified his time sheets without retribution. Therefore, Defendant’s

motion to strike regarding this fact is granted in part and denied in part.

      2. Plaintiff’s contention that his supervisor ignored his complaints of
         discriminatory behavior and allowed himself to be influenced by
         others who were prejudiced against Plaintiff

      In its brief in support of its motion for summary judgment, Defendant asserted

that race played no role in Plaintiff’s supervisor’s decision to terminate him. In his

response to that claim, Plaintiff asserted that his supervisor, Donnie Crouch “ignored

his complaints of discriminatory behavior” and “allowed himself to be influenced

by others who were prejudiced against [Plaintiff].” (Doc. 22 at 4). Defendant objects

and moves to strike based on relevance. (Doc. 25).


                                           5
      In his deposition, Plaintiff testified that Crouch ignored his claims of racial

harassment after someone referred to him as a “monkey in a tree.” (Doc. 19-3 at 39).

According to Plaintiff, he reported this incident to Crouch, and Crouch “didn’t really

say nothing (sic). He just kind of shook his head, brushed it off.” (Id. at 12).

However, when asked if he knew what Crouch did after that, Plaintiff replied, “No.

I don’t know that.” (Id.). Accordingly, this evidence does not refute Defendant’s

assertion that race did not play a role in Crouch’s decision to terminate Plaintiff.

Nevertheless, it is relevant and, therefore, not due to be stricken.

      However, Plaintiff’s other contention, i.e., that Crouch “allowed himself to be

influenced by others who were prejudiced against the Plaintiff” lacks any

foundation. As noted, Plaintiff did not respond to Defendant’s motion to strike and,

consequently, has failed to point to any other evidence in the record that would

support his speculative statement. Accordingly, Defendant’s motion to strike this

assertion is granted.

      II.    MOTION FOR SUMMARY JUDGMENT (Doc. 17)

      A. Factual Background

      1. Plaintiff’s Demotion

      It is undisputed that Plaintiff Robert Washington worked as an electrician at

Defendant URS Technical Services, Inc. beginning in 1998. (Doc. 1 at 2). Plaintiff

eventually was promoted while employed by the company. He started as an


                                           6
apprentice electrician in 1998, was promoted to journeyman in 2002, foreman in

2010, and general foreman in 2012. (Doc. 18 at 2-3). As general foreman, Plaintiff

supervised a crew of 35 electricians and foremen. (Doc. 19-3 at 92). Ultimately,

Plaintiff was demoted back to foreman in 2017. (Doc. 1 at 3).

      Plaintiff believes the reason for his demotion was based on his race and color.

(Doc. 1 at 7). He supports this claim by comparing himself to Ken Turner, a white

general foreman with less experience at the company was not demoted. (Doc. 19-3

at 91). Defendant claims that Plaintiff’s demotion was a monetary decision and that

Turner kept his position as general foreman because his position required him to

oversee “multiple crafts,” unlike Plaintiff who oversaw only one craft. (Doc. 19-1 at

3). Turner supervised laborers, carpenters, and pipefitters while Plaintiff supervised

electricians. (Doc. 19-3 at 92). Plaintiff does not dispute these facts. However, he

asserts that he had more seniority than Turner and that, although he supervised only

one craft, he supervised a large crew of electricians.

      2. Plaintiff’s Termination

      It is undisputed that Defendant maintained a policy that an employee who

charges more time than he works is subject to disciplinary action, “up to and

including termination of employment.” (Doc. 19-4 at 21). It is also undisputed that

employees received training on how to correctly report time and consequences if

time was not reported properly. (Doc. 18 at 4). Plaintiff admitted he received


                                          7
timekeeping training. (Doc. 19-3 at 100). Employees are instructed to charge time

taken for lunch beyond 30 minutes as vacation time. (Doc. 19-11 at 1). However,

they can charge an additional two hours for a project if they arrive prior to the start

of normal work hours. (Doc. 19-11 at 1). See also (Doc. 19-5 at 33). Workers are

also allowed to charge four hours of overtime when coming in on an off day,

regardless of how long they work on a project. (Doc. 19-11 at 1).

      Plaintiff was accused of incorrectly reporting his time on August 16, 2017,

and August 18, 2017. (Doc. 19-3 at 194). On August 16, Plaintiff failed to correctly

charge the time he was off location as vacation. Instead, he charged the time as if he

were working. (Doc. 19-1 at 4). On August 18, Plaintiff worked overtime, and under

the terms of the collective bargaining agreement (CBA), he could charge four hours

for the time he worked. (Id. at 5). Instead, Plaintiff charged six hours for his work

on August 18. (Id.). Plaintiff’s timesheets reflect that he charged more time than was

allowed under employee regulations and the CBA. (Doc. 19-6 at 69). He does not

dispute he incorrectly reported his time, but maintains his entries were mistakes.

(Doc. 19-3 at 144).

      Jeff Bennett, Defendant’s deputy program manager, first discovered

Plaintiff’s incorrect time entries. (Doc. 19-11 at 2). On August 16, 2017, Plaintiff

sent a text message to Bennett saying he was going off premises at 11:16 a.m. and

did not return until 3:30 p.m. (Id.). After reviewing his timesheet, Bennett discovered


                                          8
it did not reflect Plaintiff charged the correct hours to vacation time. (Id.). Regarding

the August 18, 2017, entry, Bennett knew that Plaintiff had incorrectly charged time

because he spent no more than two hours at the worksite and texted Bennett when

he had completed the job. (Id. at 3). Once he learned of Plaintiff’s incorrect time

entries, Bennett met with him on August 22, 2017, to discuss his timesheets. (Id.).

Plaintiff attempted to amend his timesheets after being confronted. (Doc. 19-3 at

169). Donnie Crouch, program manager, ultimately decided to terminate Plaintiff’s

employment on August 23, 2017, for falsifying his time after independently

reviewing his timesheets. (Doc. 19-1 at 4). Before these two incidents, Plaintiff did

not have any disciplinary marks on his record. (Doc. 1 at 4). He maintains his time

entries were mistakes. (Doc. 19-3 at 115).

      After his termination, Plaintiff contacted Defendant’s ethics and compliance

hotline on August 25, 2017, to report Bennett and Crouch for discrimination. (Doc.

19-7 at 15). In the report, he claimed that he was demoted and fired for

discriminatory reasons. (Id.). Plaintiff’s union also initiated a grievance challenging

Plaintiff’s removal on August 24, 2017, and the dispute moved into arbitration. (Doc.

19-2 at 5). The arbitrator found Defendant had submitted clear and convincing

evidence that Plaintiff had violated the rules and had “discretionary authority to

determine the appropriate penalty.” (Id. at 19). Plaintiff also filed a charge of

discrimination with the EEOC for race and color discrimination on December 31,


                                           9
2017. (Doc. 1-1 at 1). The EEOC closed Plaintiff’s file because it was unable to

conclude Defendant had violated Plaintiff’s rights under Title VII. (Doc. 1-2 at 1).

Plaintiff maintains that he was fired because of his race and color because, he said,

another white employee committed the same offense and was not fired. (Doc. 19-3

at 206). Defendant maintains that Plaintiff was not fired for a discriminatory reason,

but because he inappropriately charged time he did not work. (Doc. 18 at 7).

      3. Hostile Work Environment

      While employed by Defendant, Plaintiff experienced actions he felt created a

hostile work environment because of his race and color. (Doc. 1 at 5). When Plaintiff

started working at the company in 2002, “on several occasions” former employee

Bud Watkins called him a “nigger.” (Doc. 19-3 at 59). Labor manager Gene Keener

referred to him as “a monkey in a tree, on a ladder” when Plaintiff was performing

work on a ladder. (Id. at 30). Keener also remarked, “Should I shake that monkey

out of the tree?” when referring to Plaintiff. (Id. at 35). Plaintiff reported the incident

to Donnie Crouch, who “brushed it off.” (Id. at 39). Crouch referred to employee

Daniel Quillen as Jim Scrivner’s “KKK buddy.” (Id. at 46). Further, Plaintiff also

claims Jeremy McGee, another employee, restricted access to the refrigerator to

white employees only. (Id. at 72). McGee put a note on the refrigerator that stated

that it was for his crew’s use only. (Id.). Plaintiff contends that because McGee’s

crew was mostly white, it discriminated against black employees. (Id.). Plaintiff does


                                            10
concede that Quincy Loveless, a black employee, was a member of McGee’s crew.

(Id.).

         Additionally, Plaintiff states that inappropriate pictures were in the workplace

and circulated by other employees. For example, Plaintiff claims that Jeremy McGee

put a picture of someone wearing a Ku Klux Klan hood in his office. (Doc. 19-3 at

73-74). Another employee had doctored a photo of Steve Davis, a maintenance

electrician, seemingly performing oral sex on a black television actor. (Doc. 19-9);

(Doc. 19-3 at 73-74). While Plaintiff’s picture and name were not in the photo, he

believes the picture reflected the sentiment that Davis was “kissing ass to

[Plaintiff].” (Id. at 76-77).

         Plaintiff also asserts other times where actions or remarks were not explicitly

racial, but he considered them discriminatory. He stated that Crouch told him to

“clean his drawers,” which Plaintiff felt was said to ridicule him because it implied

he smelled. (Id. at 56). He also stated that when he was in a meeting, Jeff Bennett

told him to “shut up” disrespectfully. (Id. at 67). Additionally, he alleges that he was

denied a raise at the completion of his apprenticeship and was denied overtime. (Id.

at 61-62; 236-237). Plaintiff also claims that Crouch refused to supply him with a

new phone after he had lost or broken other phones. (Id. at 252-253).

         B. Standard of Review

         Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if


                                            11
the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323. Once

the moving party has met its burden, Rule 56(c) requires the non-moving party to go

beyond the pleadings and -- by pointing to affidavits, or depositions, answers to

interrogatories, and/or admissions on file -- designate specific facts showing that

there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences are

resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb Cty.,

495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If

the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted. See id. at 249.


                                            12
      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest on

her allegations made in the complaint; instead, as the party bearing the burden of

proof at trial, she must come forward with at least some evidence to support each

element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party

opposing a properly supported motion for summary judgment ‘may not rest upon the

mere allegations or denials of [her] pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

       “[A]t the summary judgment stage the judge’s function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the inquiry

is ‘whether the evidence presents a sufficient disagreement to require submission to

the jury or whether it is so one-sided that one party must prevail as a matter of law.”

Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-52); see also

LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a

motion for summary judgment.”)

      C. Disparate Treatment Claims


                                           13
      Defendant claims Plaintiff’s disparate treatment allegations cannot survive

summary judgment. Defendant argues Plaintiff has not presented a prima facie case

that his demotion or termination was racially motivated. See (Doc. 18 at 14, 19).

Instead, Defendant asserts it has presented enough evidence to show that its

decisions to demote and subsequently terminate Plaintiff were legitimate and not a

pretext for discrimination. (Id. at 14, 20).

      A party may show he suffered from disparate treatment discrimination by

presenting direct or circumstantial evidence. Burke-Fowler v. Orange Cty., Fla., 447

F.3d 1319, 1323 (11th Cir. 2006). Discrimination claims founded on circumstantial

evidence are analyzed “under the McDonnell Douglas burden shifting framework.”

Id. See also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To make a

prima facie case for disparate treatment based on racial discrimination, a plaintiff

must demonstrate: “(1) [he] is a member of a protected class; (2) [he] was subjected

to an adverse employment action; (3) [his] employer treated similarly situated

employees outside of [his] protected class more favorable than [he] was treated; and

(4) [he] was qualified to do the job.” Burke-Fowler, 447 F.3d at 1323. If a plaintiff

can satisfy these elements, “then the defendant must show a legitimate, non-

discriminatory reason for its employment action.” Id. Finally, if the defendant

satisfies its burden, a plaintiff “must prove that the reason provided by the defendant

is a pretext for unlawful discrimination.” Id. Only the third element is in dispute,


                                           14
i.e., that Defendant treated a similarly situated white employee more favorably than

Plaintiff.

       A plaintiff can show a “similarly situated” employee was treated more

favorably than him by using a comparator. Lewis v. City of Union City, Ga., 918

F.3d 1213, 1217 (11th Cir. 2019). This comparator analysis must be conducted at

the prima facie stage of the McDonnell Douglas burden-shifting examination. Id. at

1218. A meaningful comparator must be “similarly situated in all material respects”

to the plaintiff. Id. A similarly situated comparator does not need to be “similar in

all but the protected ways.” Id. at 1227 (quoting Young v. United Parcel Service,

Inc., 575 U.S. 206, 228 (2015)). While determining who is similarly situated “in all

material respects” to a plaintiff will “be worked out on a case-by-case basis,” there

are certain “guideposts” a court can follow. Id. A similarly situated comparator: “will

have engaged in the same basic conduct (or misconduct) as the plaintiff; will have

been subject to the same employment policy, guideline, or rule as the plaintiff; will

ordinarily (although not invariably) have been under the jurisdiction of the same

supervisor as the plaintiff; and will share the plaintiff’s employment or disciplinary

history.” Id. at 1227. Ultimately, “a plaintiff and her comparators must be

sufficiently similar, in an objective sense, that they ‘cannot be reasonably

distinguished.” Id. at 1228 (quoting Young, 575 U.S. at 231).

       1. Plaintiff’s Demotion


                                          15
      Plaintiff contends that he was demoted based on race and color discrimination.

(Doc. 22 at 10). He presents Ken Turner as a comparator for his demotion claim.

According to Plaintiff, Turner, who is white, was not demoted from general foreman

to foreman even though, Plaintiff claims, Turner had less seniority than him. (Doc.

19-3 at 92). Both Plaintiff and Turner were general foremen who worked for

Defendant. (Doc. 18 at 20). However, Turner is not an adequate comparator as he

can be “reasonably distinguished” from Plaintiff. Lewis, 918 F.3d at 1228. As a

general foreman, Plaintiff supervised one craft, electrical work. See (Doc. 19-1 at 3);

(Doc. 19-3 at 92). However, Turner was general foreman over three crafts: laborers,

carpenters, and pipefitters. (Doc. 19-3 at 91-92). Plaintiff admits he did not do

Turner’s job. (Id. at 92). Accordingly, because Turner is reasonably distinguished

from Plaintiff, he cannot be used as a comparator.

      Plaintiff asserts that absent any comparator evidence, he can survive summary

judgment “other than through use of a comparator.” (Doc. 22 at 7). Instead of a

comparator, Plaintiff argues that he has presented circumstantial evidence of

Defendant’s discriminatory reasons for his demotion. Indeed, “[t]he methods of

presenting a prima facie case are flexible and depend on the particular situation.”

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). A

plaintiff can also establish “a ‘convincing mosaic’ of circumstantial evidence that

warrants inference of intentional discrimination.” Lewis, 918 F.3d at 1220, n.6.


                                          16
Plaintiff has not identified what circumstantial evidence he presents as enough to

survive summary judgment. He generally asserts that he “was subjected to numerous

racially discriminatory and hostile acts going back at least five years.” (Doc. 22 at

9).

       Assuming, arguendo, the allegedly discriminatory actions Plaintiff

experienced 2 were enough to make a prima case for discriminatory treatment, he

does not automatically satisfy the requirements of successfully demonstrating

disparate treatment. Even viewing the facts in the light most favorable to Plaintiff, a

reasonable factfinder could conclude that Defendant has satisfied its burden of

showing that Plaintiff’s demotion was based on a “legitimate, non-discriminatory

reason.” Burke-Fowler, 447 F.3d at 1323. Program Manager Donnie Crouch stated

that he had to make several personnel changes in response to “a reduction in the

lump sum reoccurring services in the amount of $2.2 million dollars annually.” (Doc.

19-1 at 2). This meant the company “had to perform the same amount of work with

fewer people.” (Id.). Following this reduction of money for services, both white and

black employees were demoted. (Id. at 2-3). Ken Turner remained in his position

because, Crouch determined, Turner had “successfully performed over multiple

crafts.” (Id. at 3). Therefore, Crouch said, it made “more sense” to allow Turner to



2
 The actions Plaintiff claims were racially discriminatory, a “monkey in a tree,” will be
discussed in greater detail in the Hostile Work Environment section of this opinion.
                                                17
remain in his role than to hire someone else without his experience. (Id.). Plaintiff

has identified no facts that would call this into dispute.

      As Defendant has shown that there were legitimate, non-discriminatory

reasons for his demotion, Plaintiff must demonstrate that the reasons proffered by

Defendant for his demotion were pretextual. Burke-Fowler, 447 F.3d at 1323. To

show a defendant’s reason was pretextual, a plaintiff must show “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could find

them unworthy of credence.” Alvarez, 610 F.3d at 1265 (quoting Combs v.

Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)). See also Chapman v. AI

Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (“Provided that the proffered reason

is one that might motivate a reasonable employer, an employee must meet that

reason head on and rebut it, and the employee cannot succeed by simply quarrelling

with the wisdom of that reason.”)

      Here, Plaintiff’s contention that he was demoted because of race and color

discrimination cannot survive summary judgment. A reasonable factfinder would

not find that Defendant’s reason for Plaintiff’s demotion was implausible,

inconsistent, or incoherent. See Alvarez, 610 F.3d at 1265. Besides Plaintiff’s

suspicions, he has presented no evidence such that a reasonable factfinder would

conclude Defendant’s reason for demoting black and white employees is “unworthy


                                           18
of credence.” Alvarez, 610 F.3d at 1265. Accordingly, there is no genuine dispute of

material fact about whether Plaintiff’s demotion was predicated on racial

discrimination, and summary judgment as to this claim is granted.

      2. Plaintiff’s Termination

      Plaintiff also alleges that his termination was motivated by discriminatory

reasons. (Doc. 1 at 8). In this case, Defendant claims that Plaintiff was terminated

for submitting falsified timesheets. (Id. at 7). As noted in the previous section, to

make a prima facie showing of racial discrimination, Plaintiff must present evidence

of a comparator or other circumstantial evidence. See Lewis, 918 F.3d at 1217; See

also Burke-Fowler, 447 F.3d at 1325.

      Plaintiff claimed that he “had a whole list” of white employees who also

falsified timesheets but were not disciplined. (Doc. 19-3 at 145). Besides Billy Dunn,

Plaintiff did not have any direct knowledge about the activities of other employees.

See Part(I)A(11). Plaintiff claimed Dunn would take long lunches and “charge 10

hours even though [he] didn’t work 10 hours.” (Id. at 205-206). However, Billy

Dunn is not an adequate comparator because he is reasonably distinguishable from

Plaintiff. See Lewis, 918 F.3d at 1228. Plaintiff’s time sheet errors were caught by

his supervisors. If Dunn did falsify his timesheets as Plaintiff alleged, there is no

evidence that he was caught and reprimanded for this action but still allowed to

remain in his position.


                                         19
      A lack of a comparator is not automatically fatal to Plaintiff’s case, as a prima

facie discrimination case can be proven with other circumstantial evidence. See

Burke-Fowler, 447 F.3d at 1325. Again, Plaintiff did not explicitly identify which

pieces of circumstantial evidence establish that his termination was discriminatory.

See (Doc. 22). Assuming, once more arguendo, that Plaintiff’s circumstantial

evidence of racial harassment is enough to make a prima facie case, Defendant has

the burden to show there was a “legitimate, non-discriminatory reason” for its

actions. Burke-Fowler, 447 F.3d at 1323.

      Defendant makes clear how important it is for the company that its employees

properly report their time. See (Doc. 18 at 2). Plaintiff does not dispute he received

training on how to enter time correctly. (Doc. 19-3 at 100). Because Defendant is a

federal contractor, it could “lose future government business” if they were audited

and it was discovered that its employees were charging more time than they worked.

(Doc. 19-1 at 4). The employee handbook states that “falsification of a timesheet…is

grounds for disciplinary action, up to and including termination of employment.”

(Id. at 18). Plaintiff had incorrectly entered time twice in the same week. (Doc. 19-

1 at 4-5). Even though Plaintiff argues he had no prior marks on his record and,

therefore, did not have to be terminated for his first offense, the language of the

employee handbook is clear. An employee that falsifies timesheets is subject to any

form of discipline “up to and including” termination. (Id. at 18). Defendant also


                                         20
offers evidence of Donnie Crouch terminating Keith Cox, a white employee with no

disciplinary marks on his record who was terminated for falsely reporting his time. 3

(Id. at 5). Accordingly, Defendant has presented a legitimate, non-discriminatory

reason for terminating Plaintiff.

       Plaintiff must now show that his firing was “pretext for unlawful

discrimination.” Burke-Fowler, 447 F.3d at 1323. Plaintiff contends that his firing

was pretextual because, he says, firing was a “multistep process” and requires that

the company “implement a corrective action plan.” (Doc. 22 at 11). However, the

company’s use of a corrective action plan does not refer to problems with employees.

Instead, this plan refers to an office being out of compliance, not an employee. See

(Doc. 19-1 at 24). Additionally, the language in the employee handbook makes it

clear that an employee can be immediately fired for falsifying timesheets. (Doc. 19-

1 at 18). Thus, even when viewing the facts in the light most favorable to Plaintiff,

a reasonable factfinder would not conclude this was evidence of pretext. See Alvarez,

610 F.3d at 1265.

       Plaintiff also contends that the emails between Donnie Crouch and Jeff

Bennett “suggested another motive” for his dismissal. In this email, Crouch remarks


3
  Washington’s termination memo for incorrectly reporting time lists the reasons for his firing
such as: neglect of duty; failure to record time properly; and giving false or misleading
information to URS (Doc. 19-1 at 64). Similarly, when Cox was fired for incorrectly reporting
time, his termination memo includes reasons such as: neglect of duty; failure to record time
properly; giving false or misleading information to URS; and leaving the facility or work
assignment during working hours without proper supervisory permission. (Id. at 62).
                                               21
that he believed the appropriate action to take against Plaintiff was termination after

his time theft was discovered. He apparently rationalized this decision by

commenting that Plaintiff was uncooperative and had a combative attitude towards

management. (Doc. 19-1 at 70). Plaintiff suggests that this exchange was evidence

of discriminatory pretext. (Doc. 22 at 12). However, Crouch’s thoughts about

Plaintiff’s performance as an employee do not contradict nor are they inconsistent

with the reason why Plaintiff was ultimately terminated – for falsifying timesheets.

See Alvarez, 610 F.3d at 1265. The employee handbook shows that the consequences

of time theft include termination. (Doc. 19-1 at 18). Whether Plaintiff was a good

employee and should have kept his position despite these two infractions is not for

the Court to decide. Alvarez, 610 F.3d at 1266, (quoting Chapman, 229 F.3d at 1030

(“We do not sit as a ‘super-personnel department,’ and it is not our role to second-

guess the wisdom of an employer’s business decisions…as long as those decisions

are not made with a discriminatory motive.”))

      Finally, Plaintiff argues his firing was pretextual because he was given a

different reason for dismissal. (Doc. 1 at 8-9). Plaintiff remarks he felt there was

some type of plan among the employees to get him fired. (Doc. 19-3 at 77). However,

what matters in this case is what the employer believes, not the employee. Alvarez,

610 F.3d at 1266. With the evidence presented, a reasonable factfinder could not

find that there was any discriminatory pretext with Plaintiff’s firing. Accordingly,


                                          22
no genuine dispute of material fact exists regarding whether Plaintiff’s termination

was discriminatory. Therefore, summary judgment as to this claim is granted.

      D. Hostile Work Environment Claim

      Defendant also moves for summary judgment on Plaintiff’s hostile work

environment claim. (Doc. 17 at 2). Plaintiff contends that he experienced a hostile

work environment based on his race and color. (Doc. 1 at 7). Defendant argues that

Plaintiff’s claims, even if true, cannot constitute a hostile work environment. (Doc.

18 at 21).

      To successfully establish a hostile work environment claim, a plaintiff must

show “the workplace is permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Adams v. Austal, U.S.A.,

L.L.C., 754 F.3d 1240, 1248 (11th Cir. 2014) (quoting Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993)). A party must present five elements if his hostile work

environment claim is based on race:

      (1) that he is a member of a protected class; (2) that he was subjected to
      unwelcome racial harassment; (3) that the harassment was based on his race;
      (4) that the harassment was severe or pervasive enough to alter the terms and
      conditions of his employment and create a discriminatorily abusive working
      environment; and (5) that the employer is responsible for the environment
      under a theory of either vicarious or direct liability.

Id. at 1248-49.



                                          23
      Regarding the fourth element, a plaintiff “must prove that the work

environment is both subjectively and objectively hostile.” Id. at 1249. A plaintiff

“must ‘subjectively perceive’ the harassment as sufficiently severe and pervasive to

alter the terms or conditions of employment.” Id. (quoting Mendoza v. Borden, Inc.,

195 F.3d 1238, 1246 (11th Cir. 1999)). The Court considers four factors to determine

if a reasonable person in the plaintiff’s situation would find the work environment

objectively hostile: “(1) the frequency of the conduct; (2) the severity of the conduct;

(3) whether the conduct is physically threatening or humiliating, or a mere offensive

utterance; and (4) whether the conduct unreasonably interferes with the employee’s

job performance.” Id. at 1250-51 (quoting Mendoza, 195 F.3d at 1246). Under this

objective framework, the Court will ultimately consider the totality of the

circumstances of the harassment a plaintiff has experienced. Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002). See also Adams, 754 F.3d at

1250 (District courts must “examine the conduct in context, not as isolated acts, and

determine under the totality of the circumstances whether the harassing conduct is

sufficiently severe or pervasive to alter the terms or conditions of the plaintiff’s

employment and create a hostile or abusive working environment.”)

      Evidence Plaintiff claims contributed to a hostile work environment includes

a picture of an employee he claims is modified to look like a member of the Ku Klux

Klan. See (Doc. 19-3 at 73-74). See also (Doc. 19-9 at 45). He also claims that an


                                          24
altered photo in which employee Steve Davis was depicted giving a television actor

oral sex was meant to refer to him. See (Doc. 19-3 at 76-77). See also (Doc. 19-9 at

51). Plaintiff did not find out about these pictures until after he was fired from his

position. (Id. at 24-25; 33). Even if Plaintiff thought these materials were offensive,

he was not aware of them while employed by Defendant. Therefore, he cannot use

these as evidence for his hostile work environment claim. See Adams, 754 F.3d at

1250 (“A reasonable person in the plaintiff’s position is not one who knows what

the plaintiff learned only after her employment ended or what discovery later

revealed.”)

      Additional evidence Plaintiff presents to prove he experienced a hostile work

environment cannot survive summary judgment. A plaintiff must show he is

experiencing harassment because of his race. See Adams, 754 F.3d at 1249. Plaintiff

has not created a genuine dispute of material fact as to whether some of these actions

were motivated because of his race or color. For example, a reasonable fact finder

would not conclude that Donnie Crouch directing Plaintiff to “clean his drawers”

was racially motivated. Likewise, Plaintiff has not presented evidence that being told

to “shut up” once during a meeting, denied a raise, an opportunity to work overtime,

and not being offered a cell phone after breaking or losing three would lead a

reasonable fact finder to find that this harassment was based on Plaintiff’s race. (Doc.

19-3 at 252-254).


                                          25
       Further, Plaintiff’s claims that employee Jeremy McGee discriminated against

black workers cannot survive for similar reasons. Jeremy McGee put a sign on the

refrigerator only allowing his crew members access, most of whom were white. (Id.

at 72). However, black employees had refrigerator access because Quincy Loveless,

who is black, was in McGee’s crew. (Id. at 72). Finally, Plaintiff claims that Donnie

Crouch referred to employee Daniel Quillen as Jim Scrivner’s “KKK buddy” in a

joking fashion. (Id. at 46). While the comment referred to the Klan, this remark was

not directed towards Plaintiff. There is also no evidence that this comment, while

certainly inappropriate, was made in Plaintiff’s presence because of his race.

       Finally, Plaintiff also claims he experienced a variety racially motivated

insults when employed by Defendant. In 2002 as an apprentice, he states an

employee named Bud Watkins called him a nigger on “several occasions.” (Id. at

59-60). He also claims that employee Gene Keener referred to him as “a monkey in

a tree, on a ladder.” (Id. at 30).

       Construing the facts in the most favorable light to Plaintiff, he has not created

a genuine dispute of material fact that his workplace was “permeated with

discriminatory intimidation, ridicule, and insult.” Adams, 754 F.3d at 1248. A

reasonable factfinder in Plaintiff’s position could find being called a nigger is severe

and being referred to as that offensive slur and a monkey is humiliating. See Smelter

v. Southern Home Care Services Inc., 904 F.3d 1276, 1286 (11th Cir. 2018) (finding


                                           26
the use of the racial slur “particularly egregious when directed toward a person in an

offensive or humiliating manner.”) Indeed, there is no place for this type of conduct

in any work environment.

      However, the Court cannot consider these two incidents in isolation, but must

consider the totality of the circumstances. Adams, 754 F.3d at 1250. The occasions

in which Bud Watkins called Plaintiff a racial slur happened in 2002 when he was

an apprentice. (Doc. 19-3 at 59-60). Plaintiff recalls Keener referred called “a

monkey in a tree” once five or six years before his deposition was taken in 2019. (Id.

at 30-31). If true, this language is beyond repugnant and indefensible. However,

these incidents do not rise to a level that is actionable. Compare Miller, 277 F.3d at

1276 (plaintiff established discriminatory treatment was frequent as he faced racial

slurs daily). Plaintiff has also failed to present sufficient evidence that these

experiences with Watkins and Keener unreasonably interfered with his job

performance while employed. To be clear, if true, the conduct of Plaintiff’s co-

workers was extremely vile. But, considering the totality of the circumstances, there

is no genuine dispute of material fact Plaintiff experienced a hostile work

environment. Therefore, summary judgment as to this claim is granted.

      III.   CONCLUSION




                                         27
       For the reasons stated above, Defendant’s Motion for Summary Judgment

(Doc. 17) is granted. An order consistent with this Memorandum Opinion will be

entered.

      DONE and ORDERED this March 29, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                     28
